                       Case 5:19-mj-00680-STE Document 18 Filed 12/23/19 Page 1 of 1

                                            CRIMINAL COURTROOM MINUTE SHEET                                                xa          ^tp
DATE:Dec23,2019                              PRELIMINARY / DETENTION HEARING                                        CAS»L. M-
TIME IN COURT: 2h 40m                                                                                    COURTROOM:103
MAGISTRATE JUDGE SHON T.ERWIN                                                               COURTROOM DEPUTY RAVEN McDANIEL
UNITED STATES OF AMERICA vs. TARENCE D MCLANE
                                                                                                                                 AGE:
Defendant States true and correct name as;
Government Cnsl: Tom Snyder                                                Defendant Cnsl: David Autry
U.S.Probation Officer: Candice Jones                                                                                     Court appointed
^ Defendant Appears, custody of U.S. Marshal with Counsel                                        Interpreter: N/A
□ Defendant advised of his / her right of consular notification,
I I Court inquires of Government regarding notification of victim(s) under Justice for All Act.
1^ Parties announce ready.           Parties provided with a written Pretrial Services Report.
                ,          .   j                           PRELIMINARY HEARING
rn Preliminary hearing waived. Waiver entered.
I I Government introduces evidence with testimony of               witness(es) and rests.         WITNESSES
[~] Defendant introduces evidence with testimony of                witness(es) and rests.         1. Timothy Spratt - Task Force Officer
□ Government □ Defendant rest(s) without introducing evidence.                          2. Crystal Mclane - Wife to Defendant
□ Government □ Defendant proffer(s) evidence and rests.                                 3. Jane Howell - Mother to Defendant
      ^ The Court finds probable cause that an offense has been committed and that the defendant committed it. Defendant to be held for
              further proceedings in the District Court.
         □ The Court does not find probable cause that an offense has been committed. Defendant released.
                                                             DETENTION HEARING
 □ Government and Defendant make opening statement.
 □ Government withdraws request for detention and recommends defendant be released on bond with conditions per release Order.
 □ Defendant waives/reserves right to detention hearing. Waiver/Reservation of detention hearing and consent to Order of Detention pending
     further proceeding entered. Order of Detention entered.
 □ Defendant requests the detention hearing be postponed at this time reserving the right to request a hearing at a later date should dff s
      circumstances change. Defendant remanded to custody of U.S. Marshal.
      1^ Government introduces evidence with testimony of ^ witness(es) and rests.
      ^ Defendant introduces evidence with testimony of        3 witness(es) and rests.
      I I Government      Defendant offer(s) no further evidence other than that presented for the Preliminary hearing.
       □ Government □ Defendant rest(s) without introducing evidence.
       Q Government Q Defendant proffer(s) evidence and rests.
       ^ Government ^ Defendant make(s) closing statements.
 The Court Orders:
 n The Court finds good cause to exceed the 3 and 5 day time limits provided by the Bail Reform Act. A detention hearing will not be held
     at this time based upon Defendant's circumstances. Should defendant's circumstances change, a detention hearing will be promptly held
     upon request of either party.
  13 Defendant detained pending trial; Detention Order to be entered. Defendant remanded to custody of U.S. Marshal.
  □ Unsecured Bond set at                                                    with conditions per Release Order.
  I I Defendant remanded to the custody of U.S. Marshal pending execution of bond.
  I I Defendant remanded to the custody of U.S. Marshal.
  Defendant Witness: Linda Mclane - Grandmother to Defendant
